Order entered January 10, 2020




                                                    In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-01151-CR

                                  MATTHEW GERTH, Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F18-75681-T

                                               ORDER
        The reporter’s record in this appeal was due November 12, 2019. When it was not timely

filed, we notified court reporter Vearneas Faggett by postcard dated November 15, 2019 and

directed her to file (1) the reporter’s record, (2) written verification no hearings were recorded, or

(3) written verification appellant had not requested the reporter’s record by December 15, 2019.

To date, the reporter’s record has not been filed and we have had no communication from Ms.

Faggett.

        We ORDER the reporter’s record filed on or before February 3, 2020. We caution Ms.

Faggett that the failure to file the reporter’s record by that date may result in the Court ordering

she not sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; to Verneas Faggett, office court reporter, 283rd

Judicial District Court; and to counsel for all parties.




                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE